     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 1 of 14
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                          August 28, 2020
           IN THE UNITED STATES DISTRICT COURTDavid J. Bradley, Clerk
           FOR THE SOUTHERN DISTRICT OF TEXAS
                   GALVESTON DIVISION
                                 ══════════
                                No. 3:19-CV-0243
                                 ══════════

              TIMOTHY MCCLURKIN, JR., TDCJ #01655625, PETITIONER,

                                        v.

                            LORIE DAVIS, RESPONDENT.

            ══════════════════════════════════════════
                  MEMORANDUM OPINION AND ORDER
            ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

         Petitioner Timothy McClurkin, Jr., an inmate in the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”), filed a petition

(Dkt. 1) for a federal writ of habeas corpus under 28 U.S.C. § 2254. The respondent

filed a motion for summary judgment (Dkt. 20). McClurkin did not respond, and

the time to respond has expired. After reviewing the pleadings, the applicable law,

and all matters of record, the court will dismiss this action for the reasons

explained below.

I.       BACKGROUND

         On July 8, 2010, McClurkin was convicted of murder with enhancement in

the 405th District Court of Galveston County, Case No. 09CR2155, Hon. Wayne J.

Mallia presiding (Dkt. 15-1, at 57-60). He pleaded no contest to the offense and


1 / 14
     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 2 of 14




true to the enhancement (id. at 57). The court sentenced him to life imprisonment

(id.).

         On direct appeal, McClurkin’s appointed counsel filed an Anders brief

stating that, after evaluating the record, he had concluded that the appeal lacked

merit (Dkt. 15-11; see Anders v. Calif., 386 U.S. 738 (1967)). The appellate court,

after finding no reversible error and that the appeal was frivolous, affirmed the

judgment on December 2, 2010. See McClurkin v. State, No. 14-10-00745-CR,

2010 WL 4923279 (Tex. App. –Hou. [14th Dist.]) Dec. 2, 2010, no pet.). McClurkin

did not file a petition for discretionary review with the Texas Court of Criminal

Appeals.

         On November 6, 2011, McClurkin executed an application for state habeas

relief challenging his conviction and raising six claims, including ineffective-

assistance-of-counsel claims (Dkt. 15-21, at 5-17) (WR-77,312-01).        His trial

counsel submitted an affidavit responding to McClurkin’s petition (id. at 45-46).

On February 16, 2012, the trial court entered findings of fact and conclusions of

law recommending denial of habeas relief (id. at 48). The Texas Court of Criminal

Appeals denied relief without written order on April 4, 2012 (Dkt. 15-20).

         On July 2, 2012, McClurkin filed a federal habeas petition in the Southern

District of Texas challenging his 2010 conviction. The court dismissed the petition

as time-barred on April 8, 2014. See McClurkin v. Stephens, Civil Action No. 3:12-

CV-203.


2 / 14
     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 3 of 14




         On July 2, 2016, the Galveston County District Attorney issued a letter

notifying McClurkin of possible issues with evidence used in his case. The letter

informed McClurkin that he could request “recalculation” of the DNA evidence:

         You were prosecuted . . . for an offense that included the analysis of
         DNA mixture evidence by a Texas crime laboratory. A DNA mixture
         refers to evidence that includes DNA from more than one
         person. When a DNA mixture is analyzed, the laboratory report often
         includes a statistic informing the judge or jury how probable it is that
         a random person who is unrelated to you could be included in the
         DNA mixture.

         DNA evidence has become more complicated over the last 5-10 years,
         and forensic scientists have recently become aware that a common
         statistical method they used may not always have taken into account
         certain important scientific limitations.

         The Texas Forensic Science Commission is in the process of working
         with prosecutors, defense attorneys and laboratories to determine
         which cases may have problems.

         If you would like your case recalculated on the DNA mixture issue,
         please fill out the attached form . . .

(Dkt. 20-1, at 2) (emphasis deleted).

         On April 30, 2019, nearly three years after the prosecutor’s letter, McClurkin

executed a second application for state habeas relief that raised claims about the

DNA evidence (Dkt. 15-24, at 3-22) (WR-77,312-02). The state’s answer attached

a letter from the Texas DNA Mixture Review Project dated July 20, 2017, and

addressed to the district attorney, which stated that McClurkin had requested an

evaluation and that the DNA mixture had not affected the outcome of McClurkin’s

case:


3 / 14
     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 4 of 14




         We have completed our review of the possible impact that DNA
         mixture evidence may have had in the above case, and have
         determined that the DPS lab found the victim’s non-mixture DNA on
         the shotgun that the defendant was holding when he was arrested
         fleeing the scene. Moreover, the defendant was observed shooting his
         father by his stepmother. There was mixture DNA found in the case,
         but in light of the foregoing evidence it did not appear to be material
         to the conviction.

(id. at 31).      On May 22, 2019, the trial court entered findings of fact and

conclusions of law recommending denial or dismissal of the petition:

         This Trial Court, having reviewed the application for writ of habeas
         corpus pursuant to article 11.07 of the Texas Code of Criminal
         Procedure, finds that there is ample evidence in the record to rule on
         the relief sought. Therefore, there is no need for a fact-finding hearing.

         The Trial Court further finds that pursuant to art. 11.07, sec 3(c),
         C.C.P., there are no controverted, unresolved facts which are material
         to the legality of the Applicant's confinement, and that Applicant’s
         claim has no legal merit.

         The Trial Court additionally finds that Applicant has not fulfilled the
         article 11.07, Section 4(a) requirements to file a subsequent writ. This
         Trial Court recommends that relief be denied or dismissed.

(id. at 36-37). On June 19, 2019, the Texas Court of Criminal Appeals dismissed

the writ as subsequent (Dkt. 15-22).

         In March 2019, shortly before he filed his second habeas application,

McClurkin signed two pro se motions for forensic testing and filed them with the

trial court (Dkt. 20-1). On May 28, 2019, approximately a week after the trial court

denied McClurkin habeas relief, the court appointed counsel to represent

McClurkin (id. at 17). The court’s docket reflects no ruling on the motions and no

activity since counsel was appointed. See State v. McClurkin, Case No. 09-CR-

4 / 14
      Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 5 of 14




2155, available at http://publicaccess.co.galveston.tx.us/default.aspx (last visited

Aug. 28, 2020). Respondent represents that, based on her counsel’s inquires to

the Galveston County District Clerk, “the matter apparently remains pending”

(Dkt. 20, at 9-10 n.3).

         McClurkin executed the pending federal petition on July 17, 2019, and the

court docketed the petition on July 26, 2019. He brings claims based on the 2016

letter regarding DNA evidence. As relief, he seeks the reversal of his conviction

and a retrial. The respondent seeks summary judgment on the grounds that the

McClurkin’s habeas claims are time-barred. McClurkin has not responded to the

motion.

II.      LEGAL STANDARDS

         A.     Pro Se Pleadings

         Federal courts do not hold pro se habeas petitions “to the same stringent

and rigorous standards as . . . pleadings filed by lawyers.” Hernandez v. Thaler,

630 F.3d 420, 426 (5th Cir. 2011) (internal quotation marks and citation

omitted). “The filings of a federal habeas petitioner who is proceeding pro se are

entitled to the benefit of liberal construction.” Id.

         B.     The Anti-Terrorism and Effective Death Penalty Act

         This federal petition for habeas corpus relief is governed by the applicable

provisions     of   the   Anti-Terrorism    and    Effective   Death   Penalty   Act

(“AEDPA”). See Woodford v. Garceau, 538 U.S. 202, 205-08 (2003); Lindh v.


5 / 14
     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 6 of 14




Murphy, 521 U.S. 320, 335-36 (1997). Under AEDPA, federal habeas relief based

upon claims that were adjudicated on the merits by the state courts cannot be

granted unless the state court’s decision (1) “was contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States” or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 7-8 (2002); Cobb

v. Thaler, 682 F.3d 364, 372-73 (5th Cir. 2012).

         Federal courts look to the “last reasoned opinion” as the state court’s

“decision.” Ylst v. Nunnemaker, 510 U.S. 797, 803 (1991); see Wilson v. Sellers,

138 S. Ct. 1188, 1192 (2018); Salts v. Epps, 676 F.3d 468, 479 (5th Cir. 2012).

“Where a state court’s decision is unaccompanied by an explanation,” and the

lower courts did not issue a reasoned opinion, “the habeas petitioner’s burden still

must be met by showing there was no reasonable basis for the state court to deny

relief.” Harrington v. Richter, 562 U.S. 86, 98 (2011); see Johnson v. Williams,

568 U.S. 289, 293 (2013) (holding that there is a rebuttable presumption that the

federal claim was adjudicated on the merits when the state court addresses some

claims, but not others, in its opinion).

          Review under AEDPA is “highly deferential” to the state court’s

decision. Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). To merit

relief under AEDPA, a petitioner may not merely show legal error in the state


6 / 14
     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 7 of 14




court’s “decision.” White v. Woodall, 517 U.S. 415, 419 (2014) (stating being

“merely wrong” or in “clear error” will not suffice federal relief under

AEDPA). AEDPA review exists only to “guard against extreme malfunctions in the

state criminal justice systems.” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015)

(internal citation and quotation marks omitted). “[F]ocus[ing] on what a state

court knew and did,” Cullen v. Pinholster, 563 U.S. 170, 182 (2011), AEDPA

requires inmates to “‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.’” Woodall, 572 U.S. at 419-20 (quoting Richter, 562

U.S. at 103). “If this standard is difficult to meet, that is because it was meant to

be.” Richter, 562 U.S. at 102.

         For questions of law or mixed questions of law and fact adjudicated on the

merits in state court, this court may grant habeas relief under 28 U.S.C.

§ 2254(d)(1) only if the state court decision “was contrary to, or involved an

unreasonable       application   of,   clearly   established”     Supreme      Court

precedent. See Kittelson v. Dretke, 426 F.3d 306, 318 (5th Cir. 2005). Under the

“contrary to” clause, a federal court may afford habeas relief if the state court

“reaches a legal conclusion in direct conflict with a prior decision of the Supreme

Court or if it reaches a different conclusion than the Supreme Court on materially

indistinguishable facts.” Matamoros v. Stephens, 783 F.3d 212, 215 (5th Cir. 2015)


7 / 14
     Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 8 of 14




(internal quotation marks and citations omitted). To constitute an “unreasonable

application” of clearly established federal law, the state court’s determination

“must be objectively unreasonable, not merely wrong; even clear error will not

suffice.” Woods, 135 S. Ct. at 1376 (internal citation and quotation marks

omitted).

         On factual issues, AEDPA precludes federal habeas relief unless the state

court’s adjudication of the merits was based on an “unreasonable determination of

the facts in light of the evidence presented in the state[-]court proceeding.” See 28

U.S.C. § 2254(d)(2); Martinez v. Caldwell, 644 F.3d 238, 241-42 (5th Cir. 2011).

C.       Summary Judgment Standard in Habeas Corpus Proceedings

         In ordinary civil cases, a district court considering a motion for summary

judgment is required to construe the facts of the case in the light most favorable to

the non-moving party. See Anderson v. Liberty Lobby, 477 U.S. 242, 255

(1986). “As a general principle, Rule 56 of the Federal Rules of Civil Procedure,

relating to summary judgment, applies with equal force in the context of habeas

corpus cases.” Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000). However,

AEDPA modifies summary-judgment principles in the habeas context, and Rule 56

“applies only to the extent that it does not conflict with the habeas rules.” Smith v.

Cockrell, 311 F.3d 661, 668 (5th Cir. 2002), overruled on other grounds by

Tennard v. Dretke, 542 U.S. 274 (2004); see Torres v. Thaler, 395 F. App’x 101,

106 n.17 (5th Cir. 2010). “Therefore, § 2254(e)(1)—which mandates that findings


8 / 14
       Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 9 of 14




of fact made by a state court are presumed to be correct—overrides the ordinary

summary[-]judgment rule that all disputed facts must be construed in the light

most favorable to the nonmoving party.” Smith, 311 F.3d at 668.

III.     ANALYSIS

         McClurkin’s pending habeas petition, executed on July 17, 2019, raises four

claims predicated on the 2016 letter regarding DNA evidence: (1) prosecutors

engaged in misconduct when they allegedly suppressed DNA evidence; (2) the trial

court deprived McClurkin of due process of law when the state failed to test or

retest the evidence, including the DNA mixture; (3) McClurkin is actually innocent

of the offense for which he was convicted because other evidence from the crime

scene shows that McClurkin was framed by the police; and (4) McClurkin’s trial

counsel was constitutionally ineffective when he failed to object to the state’s

alleged suppression of the DNA mixture (Dkt. 1, at 6-7).

         The respondent seeks summary judgment based on AEDPA’s limitations

period. 28 U.S.C. § 2244(d). Because McClurkin’s conviction became final in

January 2011 and state habeas relief was denied in 2012, his pending petition is

not timely under § 2244(d)(1)(A) & (d)(2). 1 The respondent argues that, even if


1
        AEDPA’s one-year limitations period runs from the “latest of” four accrual dates:
(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review; (B) the date on which the impediment to
filing an application created by State action in violation of the Constitution or laws of the
United States is removed, if the applicant was prevented from filing by such State action;
(C) the date on which the constitutional right asserted was initially recognized by the
Supreme Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or (D) the date on which the factual

9 / 14
    Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 10 of 14




the 2016 letter regarding DNA evidence could serve as a “factual predicate”

satisfying § 2244(d)(1)(D), McClurkin’s petition still would be untimely under the

statute because the one-year limitations period would have expired in 2017, and

that McClurkin does not demonstrate that equitable tolling is appropriate. See

Holland v. Fla., 560 U.S. 631, 649 (2010); Mathis v. Thaler, 515 F.3d 461, 475 (5th

Cir. 2010).

          However, this court lacks jurisdiction over McClurkin’s petition because it

is second or successive under 28 U.S.C. § 2244(b). Under AEDPA, before a second

or successive application permitted by § 2244(b) may be filed in the district court,

the applicant must move in the appropriate court of appeals for an order

authorizing the district court to consider the application.               See 28 U.S.C.

§ 2244(b)(3)(A). If a pending petition qualifies as a successive writ application,

this court has no jurisdiction to consider it absent prior authorization from the

Fifth Circuit. “Indeed, the purpose of [28 U.S.C. § 2244(b)] was to eliminate the

need for the district courts to repeatedly consider challenges to the same conviction

unless an appellate panel first found that those challenges had some

merit.” United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000) (citing In re Cain,

137 F.3d 234, 235 (5th Cir. 1998)). A district court may raise sua sponte the issue




predicate of the claim or claims presented could have been discovered through the
exercise of due diligence. 28 U.S.C. § 2244(d)(1). The time period during which a
“properly filed application for State post-conviction or other collateral review” is pending
is not counted toward the limitation period. Id. § 2244(d)(2).

10 / 14
    Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 11 of 14




of whether a habeas petition is successive. See Rodriguez v. Johnson, 104 F.3d

694, 697 & n. 1 (5th Cir. 1997).

          A prisoner’s application is not “second or successive” merely because it

follows an earlier petition, but rather when it either: (1) “raises a claim challenging

the petitioner’s conviction or sentence that was or could have been raised in an

earlier petition”; or (2) “otherwise constitutes an abuse of the writ.” Cain, 137 F.3d

at 235; see Adams v. Thaler, 679 F.3d 312, 322 (5th Cir. 2012). In this case,

McClurkin’s previous federal petition, filed in 2012, challenged the same 2010

conviction and was dismissed as time-barred. See McClurkin v. Stephens, Civil

Action No. 3:12-CV-203. His pending petition relies on the 2016 letter regarding

DNA evidence, which was not available when he filed his 2012 petition.

          Nevertheless, AEDPA bars McClurkin’s petition.         The Fifth Circuit has

clarified that “the small subset” of permissible petitions that “tend to be deemed

non-successive” include later petitions that attack “distinct judgments,

administration of an inmate’s sentence, a defective habeas proceeding itself, or

some other species of legal error” for which the “purported defect did not arise, or

the claim did not ripen,” until after the conclusion of the first petition. Leal Garcia

v. Quarterman, 573 F.3d 214, 222 (5th Cir. 2009). “In essence, if the purported

defect existed, or the claim was ripe, at the time of the prior petition, the later

petition is likely to be held successive, even if the legal basis for the attack was not.”

Id. at 222. Cain “cannot be read in isolation, but must be considered in the context


11 / 14
       Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 12 of 14




of AEDPA, the statute that it interprets.” Id. at 221. Under § 2244(b)(2)(B),

“claims based on a factual predicate not previously discoverable are successive,”

thus requiring the Fifth Circuit’s authorization to proceed. Id. (emphasis original);

see Blackman v. Davis, 909 F.3d 772, 778 (5th Cir. 2018).

          To the extent McClurkin’s petition relies on a factual predicate that arguably

was previously undiscoverable because the state had not disclosed the information

in the 2016 letter, the precise requirements of § 2244(b)(2) control. See Blackman,

909 F.3d at 778 (applying § 2244(b)(2) to claims that the government withheld

evidence); Johnson v. Dretke, 442 F.3d 901, 908 (5th Cir. 2006). To bring a claim

relying on this new factual predicate, McClurkin must present authorization from

the Fifth Circuit to file a successive petition. See 28 U.S.C. § 2244(b)(3)(A); Leal

Garcia, 573 F.3d at 221. Because he has not presented authorization, this court

lacks authority to grant the relief he seeks.

III.      CERTIFICATE OF APPEALABILITY

          Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate

of appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell,

537 U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases

requires a district court to issue or deny a certificate of appealability when entering

a final order that is adverse to the petitioner.

          A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2),


12 / 14
    Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 13 of 14




which requires a petitioner to demonstrate “‘that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.’”

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)). Under the controlling standard, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-

El, 537 U.S. at 336 (internal citation and quotation marks omitted). Where denial

of relief is based on procedural grounds, the petitioner must show not only that

“jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at

484.

          A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000). After careful review of the pleadings and the applicable law, the

court concludes that reasonable jurists would not find its assessment of the claims

debatable or wrong. Because the petitioner does not allege facts showing that his

claims could be resolved in a different manner, a certificate of appealability will

not issue in this case.




13 / 14
      Case 3:19-cv-00243 Document 21 Filed on 08/28/20 in TXSD Page 14 of 14




IV.       CONCLUSION

          Based on the foregoing, the court orders that the petition for habeas corpus

under 28 U.S.C. § 2254 (Dkt. 1) filed by Timothy McClurkin, Jr., is dismissed

without prejudice as an unauthorized successive petition.               A certificate of

appealability is denied.

          The Clerk will provide copies of this order to the parties.

                                          28th day of
          Signed on Galveston Island this ____             August              , 2020.




                                   ___________________________________
                                            JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




14 / 14
